
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 307
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 217 West King Street, Martinsburg, West
		  Virginia, as the W. Craig Broadwater Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 217 West King Street, Martinsburg, West Virginia, shall
			 be known and designated as the W. Craig Broadwater Federal Building and
			 United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the W. Craig Broadwater Federal Building and United States
			 Courthouse.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
